      Case 7:18-cv-00303 Document 16 Filed in TXSD on 11/26/18 Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                    November 26, 2018
                       He wrUNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
VS.                                             § CIVIL ACTION NO. 7:18-CV-303
                                                §
26.000 ACRES OF LAND, MORE OR                   §
LESS, et al,                                    §
                                                §
         Defendants.                            §

ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION TO ABBREVIATE
            THE JOINT CASE MANAGEMENT PLAN

       Now before the Court is Plaintiff’s Unopposed Motion to Abbreviate the Joint Case

Management Plan. (Dkt. No. 14). Plaintiff filed this action to condemn a temporary access

easement (Right of Entry) for the construction of the border fence. Id. Pursuant to Federal Rules

of Civil Procedure 29(b) and 16(b)(3), Plaintiff requests leave to abbreviate the case management

plan in the interest of judicial efficiency. The Court hereby ORDERS that Plaintiff’s Unopposed

Motion to Abbreviate the Joint Case Management Plan (Dkt. No. 14) is GRANTED. The parties

may proceed according to the Joint Case Management Plan attached to the Motion as Exhibit 1.

       SO ORDERED this 26th day of November, 2018, at McAllen, Texas.


                                                ___________________________________
                                                Randy Crane
                                                United States District Judge




1/1
